DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed December 17, 2020 has been entered.  Claims 1-20 remain pending in the application.  Applicant states in their response: 
“Claims 1-20, as originally presented and further amended herby, do not use either the word ‘means’ or ‘step.’  Moreover, nowhere in the Office Action is there an indication that any claim is being interpreted under 35 USC 112(f).”  
Examiner notes that the claim interpretation section is a standard section presented to inform applicant of the claim interpretation used by the examiner.  The application’s amendments to claims 9, 10, and 12-14 have overcome the USC 35 112(b) rejections regarding such claims previously set forth in the Non-Final Office Action mailed May 12, 2020.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over McEwen et al. (U.S. 2001/0000262 A1) (hereinafter – McEwen) in view of Qasem (U.S. 2016/0198959 A1) (hereinafter – Qasem).
	Re. Claim 1: McEwen teaches a controller for controlling inflation and deflation of at least one bladder of a garment to provide compression therapy treatment to a wearer of the garment (Fig. 1, an instrument 2 acting as a controller for inflating and deflating two inflatable sleeves 4 and 6, described in paragraph 0029, lines 12-21), the controller comprising one or more processors and a non-transitory, computer-readable storage medium (Fig. 2, a micro-processor 32 and configuration register 58 acting as non-volatile memory) including computer- executable instructions for causing the one or more processors to: receive, from a pressure sensor, a signal indicative of fluid pressure in the at least one bladder of the garment (Fig. 2, blood flow sensor 18, described in paragraph 58 as using Doppler ultrasound (which detects pressure and velocity) wherein the pressure detected is augmented by pressure waveforms generated in the sleeve, i.e., indicative of fluid pressure in at least one bladder); determine whether the received signal includes oscillating amplitude as a function of time (Paragraph 27, “… periodic generation of a pressure waveform is generally considered to be the repetitive (oscillatory) production of the pressure waveform in a pneumatic sleeve…”; Paragraph 59, lines 1-10, determining a peak for each phase of the repetitive pressure waveform, whereby detection of peaks implies an oscillatory amplitude; Paragraph 60, describing adapting peak and time averaged venous blood flow velocities, which implies the signals are functions of time).  McEwen does not teach the 
	Qasem teaches the invention to, based at least in part on the determination of whether the received signal includes oscillating amplitude as a function of time, estimate a blood pressure of the wearer of the garment (Paragraph 0017, “The invention provides an easy to use, operator independent, accurate method to obtain aortic pressure from a cuff pulse taking into consideration the harmonic amplification nature of arterial pressure pulses and physiology behind arterial volume displacement pulses.”).  Qasem teaches analogous art in the technology of non-invasive blood pressure monitoring using an inflatable cuff.
	It would have been obvious to one of ordinary skill in the art before effective filing date of the invention to include utilizing oscillatory pressure data to estimate a blood pressure of the wearer of the garment as taught by Qasem in the system of McEwen, since the claimed invention is merely a combination of old elements (a system to obtain oscillatory pressure data from a cuff and a method of using such data to estimate blood pressure), and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Re. Claim 2-5 and 7: McEwen teaches the invention according to claim 1.  McEwen also teaches (Abstract, “pressure transducing means for sensing the pressure of gas in the sleeve and for producing a sleeve pressure signal indicative of the sensed pressure”; Paragraph 42, “in this way, pressure transducer 44 directly and continuously measures the gas in the inflatable portion of calf sleeve 6…) the invention wherein the instructions to receive the signal indicative of fluid pressure include instructions to receive the signal indicative of fluid pressure:
(Claim 2) while the at least one bladder is inflated
(Claim 3) while the at least one bladder is inflated at a substantially constant pressure (an instance of “substantially constant” can be found in paragraph 0017, “controlling the supply of pressurized gas to the sleeve so that the sensed pressure in the sleeve is maintained near a varying pressure corresponding to a reference pressure waveform”; additionally, Qasem also reads upon this: Claim 23, “…means for controlling the inflation of the brachial cuff around a patient's upper arm to a constant pressure within a predetermined pressure range…”).  The broadest reasonable interpretation of the phrase “substantially constant” would reasonably include a variation within a small range.
(Claim 4) at least one of: at a predetermined interval, and based at least in part on a user input (Paragraph 34, describing user input: “Display 20 is employed for the selective presentation of any of the following information as described below: (a) menus of commands for controlling instrument 2, from which an operator may make selections; (b) parameters having values which characterize the sleeve pressure waveforms to be produced in inflatable sleeves connected to channels "A" and "B" of instrument 2…”)
(Claim 5) between therapeutic compression cycles of the at least one bladder
(Claim 7) while the at least one bladder is inflated to a non-therapeutic pressure
Continuous measurement of gas in the inflatable portion reads on all claim elements as required by claims 2-5 and 7, wherein continuous measurement covers measuring while a bladder is inflated, a bladder is inflated at a constant pressure, at a predetermined interval (continuous measurement implies a sampling rate in order to perform measurement, thus implicitly defining a predetermined interval) or based on user input (explicit citation given), between compression cycles (continuous measurement stores provides data at this time point as well), and while the bladder is inflated to a non-therapeutic pressure.
Re. Claim 6: McEwen in view of Qasem teach the invention according to claim 1.  McEwen also teaches the invention wherein the non-transitory, computer-readable storage medium further includes computer-executable instructions for causing the one or more processors to detect whether the at least one bladder of the compression garment is in fluid communication with the pressure sensor (Paragraph 68, “Also, safety circuit 68 receives from microprocessor 32 the channel "A" and "B" reference pressure waveform signals indicative of the current sleeve pressure levels”), wherein the instructions to receive the signal indicative of fluid pressure include instructions to receive the signal based at least in part on detection of the fluid communication between the at least one bladder and the pressure sensor.  As part of its operation, safety circuit 68 detects current sleeve pressure levels.  The term “current” requires the sleeve to be in fluid communication with the sensor in order to detect sleeve pressure levels at a present time, which indicates that the sleeve is, in fact, in fluid communication with the pressure sensor and thus reads on the claim element of “whether or not the compression garment is in fluid communication with the pressure sensor.”
	Re. Claim 8: McEwen in view of Qasem teach the invention according to claim 1.  McEwen also teaches the invention wherein the instructions to receive the signal indicative of fluid pressure include instructions to receive a first signal indicative of fluid pressure in a first bladder and to receive a second signal indicative of fluid pressure in a second bladder (Fig. 2, signals are sent to microprocessor 32 from pressure transducers 26 and 44 corresponding pressure levels in foot sleeve 4 and calf sleeve 6), and the instructions to determine whether the received signal includes oscillating amplitude includes instructions determine whether the first signal and the second signal each include oscillating amplitude (Paragraph 27, “… periodic generation of a pressure waveform is generally considered to be the repetitive (oscillatory) production of the pressure waveform in a pneumatic sleeve…”; Paragraph 59, lines 1-10, determining a peak for each phase of the repetitive pressure waveform for each channel “A” or “B,” i.e., first and second signals as required by the applicant, whereby detection of peaks within a 
	Re. Claim 11: McEwen in view of Qasem teach the invention according to claim 1.  McEwen also teaches the invention wherein the instructions to determine whether the received signal includes oscillating amplitude include instructions to detect peaks in the signal (Paragraph 59, lines 1-10, determining a peak for each phase of the repetitive pressure waveform, whereby detection of peaks within a series of repetitive pressure waveforms implies an oscillatory amplitude).
	Re. Claim 15 and 16: McEwen in view of Qasem teach the invention according to claim 1.  McEwen also teaches the invention wherein the oscillating amplitude as a function of time of the received signal is representative of a pulse of the wearer of the garment (Paragraph 33, measuring venous blood flow at the popliteal region using Doppler ultrasound techniques).  It is well-known in the art that using Doppler ultrasound produces a periodic signal representative of pulse.  Furthermore, a periodic signal representative of pulse contains data (such as features in amplitude), which, under the broadest reasonable interpretation of the term “correlating,” are well-known to correlate to arterial blood pressure, thus reading on claim 16.  As an additional note: using Doppler ultrasound to measure signals from the popliteal region of the wearer would necessarily obtain (at least in part) a pulsatile signal from the popliteal artery, i.e., data correlated with arterial pressure.
	Re. Claim 17: McEwen describes a system comprising: a compression garment including at least one inflatable and deflatable bladder, the compression garment securable about one or more limbs of a wearer (Fig. 1, foot sleeve 4 and calf sleeve 6 having inflatable bladders and securable about one or more limbs of a wearer; Fig. 9, bladder assembly 902); and a controller (Fig. 1, an instrument 2 acting as a controller), the controller comprising a memory and one or more processors (Fig. 2, a micro-processor 32 and configuration register 58 acting as non-volatile memory), the memory including computer-
	Qasem teaches the invention to, based at least in part on the determination of whether the received signal includes oscillating amplitude as a function of time, estimate a blood pressure of the wearer of the garment (Paragraph 0017, “The invention provides an easy to use, operator independent, accurate method to obtain aortic pressure from a cuff pulse taking into consideration the harmonic amplification nature of arterial pressure pulses and physiology behind arterial volume displacement pulses.”).  Qasem teaches analogous art in the technology of non-invasive blood pressure monitoring using an inflatable cuff.
	It would have been obvious to one of ordinary skill in the art before effective filing date of the invention to include utilizing oscillatory pressure data to estimate a blood pressure of the wearer of the garment as taught by Qasem in the system of McEwen, since the claimed invention is merely a combination of old elements (a system to obtain oscillatory pressure data from a cuff and a method of 
	Re. Claim 18: McEwen in view of Qasem teach the invention according to claim 17.  McEwen also teaches the invention further comprising a pump and at least one valve, wherein the at least one valve is in fluid communication with the pump and the at least one inflatable and deflatable bladder, the at least one valve is in electrical communication with the controller (Fig. 2, a pump 48 and valves 28, 30, 38, 40 in fluid communication with the pump through reservoir 36, wherein valves 28, 30, 38, 40 are in electrical communication with microprocessor 32, i.e., a controller), and the memory of the controller further includes computer-executable instructions for causing the one or more processors to actuate the at least one valve to control fluid communication between the pump and the at least one inflatable and deflatable bladder (Paragraph 37, “Valves 28 and 30 respond to certain valve control signals generated by microprocessor 32;” Paragraph 44, “Valves 38 and 40 respond to valve control signals generated by microprocessor 32”).
	Re. Claim 19: McEwen in view of Qasem teach the invention according to claim 17.  McEwen also teaches the invention further comprising a pump in fluid communication with the at least one inflatable and deflatable bladder, wherein the pump is in electrical communication with the controller (Fig. 2, a pump 48 and valves 28, 30, 38, 40 in fluid communication with the pump through reservoir 36, wherein valves 28, 30, 38, 40 are in electrical communication with microprocessor 32, i.e., a controller), and the memory of the controller further includes computer-executable instructions for causing the one or more processors to adjust a speed of the pump (Paragraph 44, “…microprocessor 32 generates control signals for pump 48 and controls the pressure in reservoir 36 to maintain a pressure near the reference pressure represented by the reservoir reference pressure signal.”).  Maintaining a pressure 
	Re. Claim 20: McEwen in view of Qasem teach the invention according to claim 17.  McEwen also teaches the invention wherein the at least one inflatable bladder extends at least partially around a portion of the limb of the wearer when secured about the limb of the wearer (Fig. 1, foot sleeve 4 and calf sleeve 6 having inflatable bladders and  securable extending at least partially around a portion of the limb of the wearer).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McEwen et al. (U.S. 2001/0000262 A1) (hereinafter – McEwen) and Qasem (U.S. 2016/0198959 A1) (hereinafter – Qasem) in view of Moon et al. (U.S. 2011/0066044 A1) (hereinafter – Moon).
	Re. Claim 9: McEwen and Qasem teach the invention according to claim 1.  However, McEwen nor Qasem teach the invention wherein the instructions to determine whether the received signal includes oscillating amplitude include instructions to band-pass filter the received signal to extract frequencies of 0.5 Hz to 25 Hz.
Moon teaches the invention wherein instructions to determine whether the received signal includes oscillating amplitude include instructions to band-pass filter the received signal to extract frequencies of 0.5 Hz to 25 Hz (Paragraph 0068, applying a bandpass filter to extract frequencies from 0.5-20 Hz from pressure cuff data).  Moon is analogous in the art of analyzing blood pressure through from pressurized cuff data (Paragraph 0018, lines 1-11).
It would have been obvious to one having skilled in the art before the effective filing date of the invention to have incorporated the invention having instructions to band-pass filter the received signals to extract frequencies within the range as taught by Moon, the motivation being that the filtered waveform can be processed to determine systolic, diastolic, and mean arterial pressure (Paragraph 0068, lines 13-17).
10 is rejected under 35 U.S.C. 103 as being unpatentable over McEwen et al. (U.S. 2001/0000262 A1) (hereinafter – McEwen) and Qasem (U.S. 2016/0198959 A1) (hereinafter – Qasem) and Moon et al. (U.S. 2011/0066044 A1) (hereinafter – Moon) in view of Medero et al. (U.S. 2004/0181157 A1) (hereinafter – Medero).
Re. Claim 10: McEwen, Qasem, and Moon teach the invention according to claim 9.  However, McEwen, Qasem, nor Moon teach the invention wherein the instructions to determine whether the received signal includes oscillating amplitude further include at least one of: instructions to smooth the band-pass filtered signal; and instructions to low-pass filter the band-pass filtered signal at a frequency of 5 Hz or under.
Medero teaches the invention wherein the instructions to determine whether the received signal includes oscillating amplitude further include at least one of: instructions to smooth the band-pass filtered signal; and instructions to low-pass filter the band-pass filtered signal at a frequency of 5 Hz or under.  In the present case, Medero teaches including instructions to smooth the band-pass filtered signal (Paragraph 0064, “After low pass filtering, the band pass filter is applied to signal 50 to produce the high pass signal 52;” Fig. 6A, steps 206 and 208).  The phrase “smooth the band-pass filtered signal” can be read upon by any filter or operation applied to the band-pass filtered signal.  Furthermore, the order of application of the filters does not matter in the present case.  The frequency range of the band-pass specified in claim 9 is 0.5 Hz to 25 Hz, while the low-pass filter specified by claim 10 is 5 Hz or under; the order to which the low-pass and band-pass filters are applied does not matter and still creates the same resultant frequency band of 0.5 Hz to 5 Hz.  Additionally, Medero recites “The cut-off frequency [of the low pass filter] can vary according to industry standards known by those skilled in the art” (Paragraph 0057, lines 9-10), which encompasses varying the cut-off frequency to 5 Hz or under.
It would have been obvious to one having skilled in the art before the effective filing date of the invention to have incorporated the invention further including instructions to smooth the band-pass .
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over McEwen et al. (U.S. 2001/0000262 A1) (hereinafter – McEwen) and Qasem (U.S. 2016/0198959 A1) (hereinafter – Qasem) in view of Deutsch et al. (U.S. 2014/0366874 A1) (hereinafter – Deutsch).
Re. Claim 12: McEwen and Qasem teach the invention according to claim 11.  However, McEwen nor Qasem teach the invention wherein the instructions to detect peaks in the signal include instructions to detect peaks in a frequency range of 0.5 Hz to 4 Hz.
Deutsch teaches the invention wherein the instructions to detect peaks in the signal include instructions to detect peaks in a frequency range of 0.5 Hz to 4 Hz (Paragraph 0226, identifying peaks in a predetermined frequency range from 1 Hz to 2 Hz).
It would have been obvious to one having skilled in the art before the effective filing date of the invention to have incorporated the instructions to detect peaks in the signal include instructions to detect peaks in a frequency range of 0.5 Hz to 4 Hz as taught by Deutsch, the motivation being that detecting peaks at this frequency range allows one to determine peaks which are characteristic to the blood pulse wave (Paragraph 0226).
Re. Claim 14: McEwen and Qasem teach the invention according to claim 1.  However, McEwen nor Qasem teach the invention wherein the instructions to determine whether the received signal includes oscillating amplitude include instructions to detect a repeating signal within a frequency range of 0.5 Hz to 4 Hz.
Deutsch teaches the invention wherein the instructions to determine whether the received signal includes oscillating amplitude include instructions to detect a repeating signal (Paragraph 0218, “In these embodiments unit 116 searches for a statistically significant frequency of pressure spikes…”; identifying a statistically significant frequency of pressure spikes reads on detecting a repeating signal) 
It would have been obvious to one having skilled in the art before the effective filing date of the invention to have incorporated the instructions to detect a repeating signal within a frequency range of 0.5 Hz to 4 Hz as taught by Deutsch, the motivation being that detecting peaks at this frequency range allows one to determine peaks which are characteristic to the blood pulse wave (Paragraph 0226).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over McEwen et al. (U.S. 2001/0000262 A1) (hereinafter – McEwen), Qasem (U.S. 2016/0198959 A1) (hereinafter – Qasem), and Deutsch et al. (U.S. 2014/0366874 A1) (hereinafter – Deutsch) in view of Ramsey (U.S. 2006/0155196 A1) (hereinafter – Ramsey).
Re. Claim 13: McEwen and Qasem teach the invention according to claim 1.  McEwen and Qasem do not teach the invention wherein the instructions to detect peaks in the signal include instructions to detect peaks corresponding to a variation in the fluid pressure of greater than 0.05 mmHg.
Ramsey teaches the invention wherein the instructions to detect peaks in the signal include instructions to detect peaks corresponding to a variation in the fluid pressure of greater than 0.05 mmHg (Paragraph 0062, “The oscillometric method (SAO and FAO) uses electronically sensed and measured amplitudes of the very small (approximately 0.05-8.0 mmHg) oscillations in cuff pressure caused by each heart beat …”).
It would have been obvious to one skilled in the art before the effective filing date of the invention to have included instructions to detect peaks in the signal include instructions to detect peaks corresponding to a variation in the fluid pressure of greater than 0.05 mmHg  as taught by Ramsey, the motivation being that the oscillometric method described (fully automatic oscillometric device (FAO), as well-known in the art) allows a device utilizing a pressure cuff to have the additional benefit of detecting systolic, diastolic, and mean blood pressures non-invasively (Paragraph 0005).
Response to Arguments
Applicant's arguments filed December 17, 2020 have been fully considered but they are not persuasive.
Regarding the Applicant’s arguments:
“With respect, nowhere does McEwen teach that microprocessor 32 is adapted to detect variations in bladder pressure, via sensors 26, 44, for instance, as a result of the patient's pulse or blood flow.” 
Claim 1 merely requires determination if a received signal includes an oscillation.  Claim 1 does not describe how such an oscillation is related to a calculation of blood pressure, but states that a blood pressure is “based at least in part on the determination of whether the received single includes oscillating amplitude as a function of time.”  The feature of estimating blood pressure as a function of oscillatory measurements is taught by Qasem (see Non-Final Rejection, claim 1).  Arguments made against Qasem fail to take into consideration the combination of Qasem in view of McEwen.  Applicant fails to provide, in clear detail, as to why the invention of Qasem may not be applied to that of McEwen.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791